On the 8th day of November, 1909, judgment was rendered and entered against appellant for a violation of the prohibitory liquor law, and his punishment was assessed at 30 days confinement in the county jail and a fine of $50. The transcript of the record and case-made was filed in this court on the 8th day of March, 1910, which was long after the 60 days allowed by law within which the appeal must be perfected. In the absence of an order made by the county court extending such time, this court did not acquire jurisdiction of this cause, and the appeal is dismissed.